

 
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
This First Amendment to Credit and Security Agreement, dated as of June 27, 2011
(this “Amendment”), is entered into between COPPERWELD BIMETALLIC S LLC, a
Delaware limited liability company (the “Borrower”) and REGIONS BANK, an Alabama
banking corporation (the “Lender”), and is executed, agreed to and acknowledged
by FUSHI COPPERWELD, INC., a Nevada corporation (the “Guarantor”). Capitalized
terms used, but not otherwise defined herein, shall have the meanings ascribed
to them in the Credit Agreement (as defined below).
 
WHEREAS, the parties have entered into that certain Credit and Security
Agreement, dated as of August 31, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, including pursuant to this
Amendment, the “Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lender amend certain provisions of
the Credit Agreement and, subject to the satisfaction of the conditions set
forth herein, the Lender is willing to do so on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
I. AMENDMENTS
 
1.1 Amendment to Section 2.1(d)
 
Section 2.1(d) of the Credit Agreement is hereby amended by deleting “Nine
Million Dollars ($9,000,000)” and inserting “Eleven Million Dollars
($11,000,000)” in lieu thereof.
 
1.2 Amendment to Minimum Tangible Net Worth Covenant
 
Section 1 of Annex I to the Credit Agreement (Minimum Tangible Net Worth) is
hereby amended by deleting Section 1 in its entirety and replacing it with the
following:
 
“On June 30, 2010 and at the end of the fiscal year ended December 31, 2010,
Borrower’s Tangible Net Worth shall not be less than the sum of (i) $18,500,000,
and (ii) 50% of Borrower’s cumulative positive net income from and after the
Closing Date. At the end of the fiscal year ended December 31, 2011 and the end
of each fiscal year thereafter, Borrower’s Tangible Net Worth shall not be less
than the sum of (i) $17,000,000, and (ii) 50% of Borrower’s cumulative positive
net income from and after January 1, 2011.”
 
1.3 Amendment to the Definition of “Facility Cap”
 
The definition of “Facility Cap” set forth in Appendix A of the Credit Agreement
is hereby amended by deleting “Nine Million Dollars ($9,000,000)” and inserting
“Eleven Million Dollars ($11,000,000)” in lieu thereof.
 
1.4 Amendment to the Definition of “Revolving Facility Cap”
 
The definition of “Revolving Facility Cap” set forth in Appendix A of the Credit
Agreement is hereby amended by deleting “$2,500,000” and inserting “$4,500,000”
in lieu thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5 Amendment to the Definition of “Term”
 
The definition of “Term” set forth in Appendix A of the Credit Agreement is
hereby amended by deleting “three (3)” and inserting “four (4)” in lieu thereof.
 
1.6 Amendment to Credit Agreement Schedules
 
The schedules attached to the Credit Agreement are hereby amended as set forth
on Exhibit A attached hereto.
 
II. CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective as of the date that, in the judgment of
the Lender, each of the following conditions have been satisfied (the “First
Amendment Effective Date”):
 
2.1 Representations and Warranties
 
The representations and warranties of the Borrower contained herein and in the
Credit Agreement shall be true and correct on and as of the First Amendment
Effective Date in all material respects (except to the extent already qualified
by materiality, in which case each shall be true and correct in all respects and
except to the extent such representations and warranties expressly relate to an
earlier date, in which case each shall be true and correct in all respects as of
such earlier date).
 
2.2 No Event of Default
 
No Default or Event of Default shall be in existence.
 
2.3 Amendment Fee
 
The Borrower shall have paid to the Lender a non-refundable amendment fee in the
amount of $26,417.
 
2.4 Enforceability
 
This Amendment and any other documents required by the Lender in its sole
discretion shall have been duly executed and delivered by the Borrower in form
and substance satisfactory to the Lender in its sole discretion.
 
2.5 Payment of Fees and Expenses
 
The Borrower shall have paid all reasonable costs and expenses incurred by the
Lender and/or its Affiliates in connection with entering into, negotiating,
preparing, reviewing and executing this Amendment and/or any related agreements,
documents or instruments, including, without limitation, documentation and
diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses, and attorneys’ fees and expenses.
 
The execution and delivery of this Amendment by the Borrower shall be deemed to
be, and constitute, a representation and warranty by the Borrower that the
foregoing conditions precedent have been fully satisfied in all respects as of
the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
III. CREDIT AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED
 
Except as specifically amended hereby, the Credit Agreement and other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended. Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of any provisions
of the Credit Agreement or any other Loan Document or any right, power or remedy
of the Lender, or constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, or any other document, instrument and/or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the date hereof or as a result of performance hereunder or thereunder. This
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Lender whether under the Credit Agreement,
the other Loan Documents, at law or otherwise. All references to the Credit
Agreement shall be deemed to mean the Credit Agreement as amended and modified
hereby. This Amendment shall not constitute a novation or satisfaction and
accord of the Credit Agreement and/or other Loan Documents, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of the Credit Agreement and Loan Documents as amended by this
Amendment, as though such terms and conditions were set forth herein. Each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and each reference herein or in any
other Loan Documents to the “Credit Agreement” or “Credit Agreement” shall mean
and be a reference to the Credit Agreement as amended and modified by this
Amendment. Each of the Borrower and the Guarantor hereby (i) ratifies and
reaffirms all of its respective payment and performance obligations, contingent
or otherwise, under each of the Loan Documents to which it is a party (after
giving effect hereto), and (ii) to the extent the Borrower and/or the Guarantor
granted liens on or security interests in any of its respective property
pursuant to any such Loan Document as security for or otherwise guaranteed the
Obligations under or with respect to the Loan Documents, ratifies and reaffirms
such guarantee and grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. Each of the Borrower and the Guarantor hereby consents to
this Amendment and acknowledges that each of the Loan Documents remains in full
force (as amended hereby) and effect and is hereby ratified and reaffirmed.
 
IV. REPRESENTATIONS AND WARRANTIES
 
Each of the Borrower and the Guarantor hereby represents and warrants to the
Lender as follows: (a) it is duly incorporated or organized, validly existing
and in good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this Amendment and all other Loan
Documents executed and/or delivered in connection herewith are within its
powers, have been duly authorized, and do not contravene (i) its articles of
incorporation, articles of organization, bylaws, operating agreement, or other
organizational documents, or (ii) any applicable law; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any Governmental Authority or other Person, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Loan Document executed and/or delivered in connection
herewith by or against it, except as have been obtained or made; (d) this
Amendment and all other Loan Documents executed and/or delivered in connection
herewith have been duly executed and delivered by it; (e) this Amendment and all
other Loan Documents executed and/or delivered in connection herewith constitute
its legal, valid and binding obligation enforceable against it in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(f) it is not in default under the Loan Documents and no Default or Event of
Default exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (g) the representations and
warranties of each of the Borrower and the Guarantor contained in the Loan
Documents are true and correct on and as of the First Amendment Effective Date
in all material respects (except to the extent already qualified by materiality,
in which case each is true and correct in all respects and except to the extent
such representations and warranties expressly relate to an earlier date, in
which case each is true and correct in all respects as of such earlier date).
 
V. MISCELLANEOUS
 
5.1 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of any Loan Document
or any right, power or remedy of the Lender, nor constitute a waiver of any
provision of any Loan Document, or any other document, instrument and/or
agreement executed or delivered in connection therewith or of any Default or
Event of Default under any of the foregoing, in each case whether arising before
or after the date hereof or as a result of performance thereunder. This
Amendment shall not preclude the future exercise of any right, remedy, power or
privilege available to the Lender whether under the Loan Documents, at law or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2 This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Each party hereto
agrees that it will be bound by its own facsimile signature and that it accepts
the facsimile signature of each other party hereto. The descriptive headings of
the various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof or thereof. Whenever the context and construction so require,
all words herein in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.
 
5.3 This Amendment may not be changed, amended, restated, waived, supplemented,
discharged, canceled, terminated or otherwise modified orally or by any course
of dealing or in any manner other than as provided in the Credit Agreement. This
Amendment shall be considered part of the Credit Agreement and shall be a Loan
Document for all purposes under the Credit Agreement and other Loan Documents.
The breach by the Borrower or the Guarantor of any representation or warranty in
any material respect, or covenant or agreement in this Amendment shall
constitute an automatic and immediate Event of Default hereunder and under the
other Loan Documents.
 
5.4 This Amendment, the Credit Agreement and the Loan Documents constitute the
final, entire agreement and understanding between the parties with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto. There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.
 
5.5 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE CREDIT
AGREEMENT.
 
5.6 The Borrower and the Guarantor may not assign, delegate or transfer this
Amendment or any of its rights or obligations hereunder. No rights are intended
to be created under this Amendment for the benefit of any third party donee,
creditor or incidental beneficiary of the Borrower or the Guarantor.
 
Nothing contained in this Amendment shall be construed as a delegation to the
Borrower or the Guarantor of any duty of performance, including, without
limitation, any duties under any account or contract in which the Lender has a
security interest or lien. Subject to the foregoing, this Amendment shall be
binding upon the Borrower’s and the Guarantor’s respective successors and
assigns.
 
5.7 The Borrower shall pay all costs and expenses incurred by or on behalf of
the Lender or any of its Affiliates, including, without limitation,
documentation, search, recording, professional and filing fees and expenses and
all other out-of-pocket charges and expenses (including, without limitation, UCC
and judgment and tax lien searches and UCC filings and fees for post-closing UCC
and judgment and tax lien searches) and reasonable attorneys’ fees and expenses,
in connection with entering into, negotiating, preparing, reviewing and
executing this Amendment and the documents, agreements and instruments
contemplated hereby and all related agreements, documents and instruments, and
all of the same shall be part of the Obligations.
 
 
4

--------------------------------------------------------------------------------

 
 
5.8 Each of the Borrower and the Guarantor hereby (i) agrees that this Amendment
shall not limit or diminish the obligations of the Borrower or the Guarantor
under the Loan Documents except as expressly provided herein, (ii) reaffirms its
obligations under each of the Loan Documents to which it is a party, and (iii)
agrees that each of such Loan Documents remains in full force and effect and is
hereby ratified and confirmed.
 
5.9 All representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment and no investigation by the Lender
shall affect such representations or warranties or the right of the Lender to
rely upon them.
 
5.10 EACH OF THE BORROWER AND THE GUARANTOR ACKNOWLEDGES AND AGREES THAT (i) IT
HAS NO CLAIMS, COUNTERCLAIMS, OFFSETS, CREDITS OR DEFENSES TO THE LOAN DOCUMENTS
AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER, OR (ii) IF IT HAS ANY SUCH
CLAIMS, COUNTERCLAIMS, OFFSETS, CREDITS OR DEFENSES TO THE LOAN DOCUMENTS AND/OR
ANY TRANSACTION RELATED TO THE LOAN DOCUMENTS AND/OR THE OBLIGATIONS, THE SAME
ARE HEREBY WAIVED, RELINQUISHED AND RELEASED IN CONSIDERATION OF THE LENDER’S
EXECUTION AND DELIVERY OF THIS AMENDMENT.
 
 
5

--------------------------------------------------------------------------------

 
 
5.11 FOR AND IN CONSIDERATION OF THE LENDER’S AGREEMENTS CONTAINED IN THIS
AMENDMENT AND AS A MATERIAL INDUCEMENT TO THE LENDER TO ENTER INTO THIS
AMENDMENT ON WHICH THE LENDER IS RELYING, EACH OF THE BORROWER AND THE
GUARANTOR, TOGETHER WITH EACH OF THEIR RESPECTIVE DIRECT AND INDIRECT PARENTS,
DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND
FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS,
AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, “RELEASORS”), EACH INTENDING TO BE
LEGALLY BOUND, HEREBY VOLUNTARILY, INTENTIONALLY AND KNOWINGLY RELEASES AND
FOREVER WAIVES AND DISCHARGES THE LENDER AND ITS DIRECT AND INDIRECT PARENTS,
DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND
FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS,
AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, CROSSCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
MATURED OR UNMATURED, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED,
VESTED, FIXED, CONTINGENT OR CONDITIONAL, AT LAW OR IN EQUITY, IN ANY CASE
ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THAT THIS AGREEMENT IS
EXECUTED (INDIVIDUALLY AND COLLECTIVELY, “CLAIMS”) THAT ANY OF THE RELEASORS MAY
NOW OR HEREAFTER HAVE, IF ANY, AGAINST ANY OF THE RELEASED PARTIES, IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND THAT ARISE DIRECTLY OR INDIRECTLY FROM OR IN
CONNECTION WITH THE OBLIGATIONS, ANY OF THE LOAN DOCUMENTS, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS, OR THE NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, AND EACH OF THE BORROWER AND THE GUARANTOR, FOR
THEMSELVES AND THE OTHER RELEASORS, WAIVES ALL DEFENSES WITH RESPECT TO THE
ENFORCEMENT BY ANY RELEASED PARTY OF THE PROVISIONS OF THE RELEASE SET FORTH
HEREIN. EACH OF THE RELEASORS WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE
IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH
THE DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES
TO BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN
OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW
KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. EACH OF THE BORROWER AND THE GUARANTOR
ACKNOWLEDGES AND AGREES THAT THE INCLUSION OF THIS PARAGRAPH IN THIS AMENDMENT
AND EXECUTION OF THIS AMENDMENT BY THE LENDER DOES NOT CONSTITUTE AN
ACKNOWLEDGMENT OR ADMISSION BY THE LENDER OF LIABILITY FOR ANY MATTER, OR A
PRECEDENT UPON WHICH ANY LIABILITY MAY BE ASSERTED. IF A RELEASOR ASSERTS OR
COMMENCES ANY CLAIM, COUNTER­CLAIM, DEMAND, OBLIGATION, LIABILITY OR CAUSE OF
ACTION IN DEROGATION OF THE FOREGOING RELEASE OR CHALLENGES THE ENFORCEABILITY
OF THE FOREGOING RELEASE (IN EACH CASE, A “VIOLATION”), THEN THE BORROWER AND
THE GUARANTOR JOINTLY AND SEVERALLY AGREE TO PAY IN ADDITION TO SUCH OTHER
DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL
ATTORNEYS’ FEES AND EXPENSES INCURRED BY SUCH RELEASEE AS A RESULT OF SUCH
VIOLATION.
 
[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned have caused this Amendment to be
executed by its officer thereunto duly authorized, as of the date first above
written.
 

 
BORROWER:
 
COPPERWELD BIMETALLICS LLC
 
         
 
By:
/s/ Joseph J. Longever     Name:   Joseph J. Longever     Title:  President    
     

 

 
GUARANTOR:
 
FUSHI COPPERWELD, INC.
 
         
 
By:
/s/ Joseph J. Longever     Name:   Joseph J. Longever     Title:  Co-Chief
Executive Officer    

 

 
LENDER:

 
REGIONS BANK
 
         
 
By:
/s/ Scott Corley     Name:   Scott Corley     Title:  Senior Vice President    
     

 
 
7

--------------------------------------------------------------------------------

 